                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                          CRIMINAL NO. 21-77

VERSUS                                            SECTION M (3)

MICHAEL YUSKO, III


                   NOTICE OF INITIAL APPEARANCE /ARRAIGNMENT

Take Notice that this criminal case has been set for INITIAL APPEARANCE /ARRAIGNMENT on
July 9, 2021, at 10:00 a.m. before Magistrate Judge North by videoconference.


  DATE: June 24, 2021
                                              CAROL L. MICHEL, CLERK
  TO:
  Michael Yusko
                                              By: Cherie Charles, Deputy Clerk
  COUNSEL FOR YUSKO:
  Ian Atkinson                                AUSA: Matthew R. Payne
  ian@semmlaw.com                                   matthew.payne@usdoj.gov

                                              U.S. Marshal

                                              U.S. Probation/Pretrial Services Unit

                                              JUDGE ASHE

                                              MAGISTRATE JUDGE

                                              COURT REPORTER COORDINATOR

                                              FOREIGN LANGUAGE INTERPRETER:
                                              None
  If you change address, notify
  Clerk of Court by phone,                    Special Agent Cristina Jaime-Ramirez, FBI
  (504) 589-7703                              neworleans@fbi.gov
